IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-76,414-01


EX PARTE CARMEN MICHELLE DOVERSPIKE, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 007-0155-08-A IN THE 7TH JUDICIAL DISTRICT COURT
FROM SMITH COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant entered an open plea of guilty to
evading arrest with a motor vehicle, and was originally sentenced to ten years, probated.  Applicant's
probation was later revoked, and she was sentenced to nine years' imprisonment. 
	On September 1, 2011, the trial court made findings of fact and conclusions of law
recommending that relief be denied.  This Court has reviewed the record with respect to the
allegations made by Applicant.  We adopt the trial court's findings and conclusions of law, except
for findings and conclusions #2, #8, and #13.  Based upon the trial court's findings and conclusions
and our own review, we deny relief.
 
Filed: November 2, 2011
Do not publish